Title: From Benjamin Franklin to John Dalton et al., 28 November 1779
From: Franklin, Benjamin
To: Dalton, John


Gentlemen
Passy, Nov. 28. 1779.
Upon the Receipt of your Letter dated at Cudent the 11th. Instant, I immediatly apply’d to the Minister in your Behalf, who has given Orders that you Should be set at Liberty. You did not mention whether the Boat you came over in was one you hired, or that you took. If the Latter, you are at Liberty to sell the same and divide the Money among you to furnish your selves with necessaries. I cannot find in the Map such a Place as Cudant, and doubt you have mistaken the Name so that I know not where to send you any relief. I send this Letter to Coutances hoping that may be the place you mean. If you can get to Nantes the agent there will relieve you. You will probably find some american Vessel at Nantes or L’orient. I Send you a Copy of the Minister’s Letter to me relating to you, which you may Show to the Magistrates that committed you to Prison, if the Minister’s Orders are not arrived, which Perhaps from the Uncertainty of the Place may be the Case. I am, Gent. Y. m. o. h. S.
6. Sailors.
